   Case 1:20-cv-00013-JRH-BKE Document 13 Filed 10/06/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


MILDRED MCCRAY,                          *
                                         ★


            Plaintiff,                   *
                                         ★


    V.                                   *           CV 120-013
                                         ★


HARTFORD LIFE AND ACCIDENT               *
INSURANCE COMPANY,                       *
                                         ic


            Defendant.                   *



                                    ORDER




    Before the Court is the parties' Stipulation of Dismissal

with Prejudice.        (Doc. 12.)       Plaintiff and Defendant consent

to dismissal.        Upon consideration, dismissal is proper under

Federal   Rule    of    Civil       Procedure   41(a) (1)(A)(ii) .          IT   IS

THEREFORE    ORDERED    that    Plaintiff's     claims    are   DISMISSED    WITH


PREJUDICE.     The     Clerk   is   directed    to   CLOSE   this   case.    Each


party shall bear her/its own costs and expenses.

    ORDER     ENTERED     at    Augusta,      Georgia,   this           day      of

October, 2020.




                                       J. ^ANDA^ HALK CHIEF JUDGE
                                       UNITED^TATES DISTRICT COURT
                                              ]RN DISTRICT OF GEORGIA
